DECISION
On March 16, 2016, the Defendant’s suspended sentence was revoked for violation of the conditions of his probation and he was sentenced to a commitment to the Department of Corrections for a term of two and a half (2 ½) years, with none suspended, for the offense of Burglary, a Felony, as specified in §45-6-204, MCA. The Court recommended that the Defendant be screened for START, Connection Corrections, or any treatment programs deemed appropriate by the Department of Corrections. The Court further recommended that if the Defendant is released early, that the relevant conditions previously imposed be re-imposed.
On August 4, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by Vision Net from the Missoula Probation and Parole office and was represented by Joshua Hotchkiss, a legal intern with the Office of the State Public Defender, under the supervision of Brent Getty. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Kathy Seeley, Member and Hon. Brad Newman, Member.